COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-16-00198-CR


ERNESTO FREGOSO, JR.                                               APPELLANT

                                         V.

THE STATE OF TEXAS                                                      STATE

                                     ----------

           FROM THE 235TH DISTRICT COURT OF COOKE COUNTY
                       TRIAL COURT NO. 15-00428

                                    ------------

               MEMORANDUM OPINION1 AND JUDGMENT
                                     ----------

      We have considered “Appellant's Motion To Voluntary Withdraw His

Appeal.”     The motion complies with rule 42.2(a) of the rules of appellate

procedure.    Tex. R. App. P. 42.2(a).    No decision of this court having been

delivered before we received this motion, we grant the motion and dismiss the

appeal. See Tex. R. App. P. 42.2(a), 43.2(f).


      1
       See Tex. R. App. P. 47.4.
                                          PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and SUDDERTH, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 18, 2016




                              2